Per Curiam.

It is clear that the defendant Cohn was a nonresident of this State when he was served with the summons. Section 1298 of the Mew York City Consolidation Act (L. 1882, ch. 410) requires that when the defendant or either of several defendants in a Municipal Court is not a resident of the city, the summons must he returnable in not less than two nor more than four days from its date. The summons in this case did not comply with this requirement, being returnable ten days after its date. Under such a summons the Municipal Court never acquired jurisdiction to award any judgment against the defendants. Williams v. Wheeler, 8 Abb. Pr. 116; Allison v. Snider Preserve Co., 20 Misc. Rep. 367.
The judgment appealed from must be reversed, with costs.
Present: Tbuax, P. J., Scott and Dugro, JJ.
Judgment reversed, with costs.